422 So. 2d 364 (1982)
Captain Louis S. LIVINGS, District Nine Supervisor, Florida Marine Patrol, and State of Florida Department of Natural Resources, Appellants,
v.
Wendell DAVIS, Gilbert Grey, and Harry Robert Jones, Appellees.
No. 82-409.
District Court of Appeal of Florida, Third District.
November 30, 1982.
Kevin X. Crowley, Tallahassee, for appellants.
David Paul Horan, Key West, for appellees.
Carol E. Dinkins, Wilton Lawrence Wallace, Edward J. Shawaker, and Wells D. Burgess, Washington, D.C., for the Secretary of Commerce as amicus curiae.
Before HUBBART, HENDRY and JORGENSON, JJ.
PER CURIAM.
Affirmed. Tingley v. Allen, 397 So. 2d 1166 (Fla. 3d DCA 1981).
JORGENSON, Judge, dissenting.
I respectfully dissent. In my view, Section 370.15(2)(a), Florida Statutes (1979), is constitutional. I would recede from Tingley, supra, and adopt the views of our sister court in Department of Natural Resources v. Southeastern Fisheries Association, Inc., 415 So. 2d 1326 (Fla. 1st DCA 1982). See also, People v. Weeren, 26 Cal. 3d 654, 163 Cal. Rptr. 255, 607 P.2d 1279 (Cal. 1980), cert. denied, 449 U.S. 839, 101 S. Ct. 115, 66 L. Ed. 2d 45.